COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-04-077-CV
 
NORMA
MARQUEZ, AS NEXT FRIEND                                     APPELLANT
OF W.P.C. AND E.E.C.,
MINORS
 
                                                   V.
 
MENTAL
HEALTH MENTAL RETARDATION                                 APPELLEE
OF TARRANT COUNTY
 
                                               ----------
            FROM
THE 352ND DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
To Dismiss Appeal.@ 
It is the court's opinion that the motion should be granted; therefore,
we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.
PER CURIAM
PANEL D: WALKER, J.;
CAYCE, C.J.; and MCCOY, J.       
 
DELIVERED: October 13,
2005




[1]See Tex. R. App. P. 47.4.